Exhibit 99.1 TERMINATION OF JOINT FILING AGREEMENT March 20, 2017 Each of the undersigned is a party to that certain Joint Filing Agreement, dated September 9, 2016 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately. [Signature page follows] Signature Page to Termination of Joint Filing Agreement BLR Partners LP By: BLRPart, LP General Partner By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRPart, LP By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRGP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director Fondren Management, LP By: FMLP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director /s/ Bradley L. Radoff Bradley L. Radoff Signature Page to Termination of Joint Filing Agreement Perry J. Radoff, P.C. Profit Sharing Plan By: /s/ Perry J. Radoff Name: Perry J. Radoff Title: Trustee /s/ Perry J. Radoff Perry J. Radoff Middle Stump, Inc. By: /s/ Jonathan Kagan Name: Jonathan Kagan Title: President and Sole Director /s/ Jonathan Kagan Jonathan Kagan /s/ Joshua E. Schechter Joshua E. Schechter
